IN THE SUPREME COURT OF THE STATE OF NEVADA


                     JASON JEROME BOLEN, A/K/A                               No. 842.93
                     JASON J. BOLDEN,                                                tri
                                                                                     'ILE
                     Appellant,
                     vs.                                                             SEP 1 5 2022
                     THE STATE OF NEVADA,                                                      A. BROWN
                                                                                  CLERK OF SL;PREME COURT
                     Res o ondent.
                                                                                       MIR)   CLERK

                                       ORDER OF REVERSAL AND REMAND
                                   This is an appeal from a district court order denying a pro se
                     postconviction petition for a writ of habeas corpus.' Eighth Judicial District
                     Court, Clark County; Joseph Hardy, Jr., Judge.
                                   On August 27, 2019, the district court convicted appellant,
                     pursuant to a jury verdict, of four counts of attempted murder with use of a
                     deadly weapon, seven counts of discharging a firearm at or into an occupied
                     structure, vehicle, aircraft, or watercraft, battery with use of a deadly
                     weapon, and ownership or possession of a firearm by a prohibited person.
                     The district court sentenced appellant to serve an aggregate term of 336
                     months to 1,920 months in prison.
                                   Appellant appealed the judgment of conviction.       On July 8,

                     2021, a panel of this court affirmed the judgment of conviction. Bolden v.
                     State, 137 Nev., Adv. Op. 28, 491 P.3d 19 (2021).2 On September 23, 2021,



                           'Having considered the pro se brief filed by appellant, we conclude
                     that a response is not necessary. NRAP 46A(c). This appeal therefore has
                     been submitted for decision based on the pro se brief and the record. See
                     NRAP 34(0(3).

                           2 Therecord indicates some confusion regarding appellant's last name
                     as the judgment of conviction and appellate proceedings refer to him as
                     Jason Bolden, a.k.a. Jason Bolen, while the postconviction proceedings refer
SUPREME COURT
                     to him as Jason Bolen, a.k.a. Jason Bolden. The record on appeal indicates
       OF            that both names were used at various times during the trial proceedings.
     NEVADA


(0) I947A acelDr.>
                that same panel denied a petition for rehearing but entered an amended
                opinion. Bolden v. State, 137 Nev., Adv. Op 28, 499 P.3d 1200 (2021). On
                February 3, 2022, the court granted en banc reconsideration, and on August
                4, 2002, the court affirmed the judgment of conviction in an unpublished
                decision. Bolden v. State, No. 79715, 2022 WL 3151746 (Nev. Aug. 4, 2022)
                (Order of Affirmance).
                               On October 4, 2021, shortly after the opinion and amended
                opinion   were       entered   but   before   the   decision   to   grant   en   banc

                reconsideration was entered, appellant filed a pro se postconviction petition
                for a writ of habeas corpus and motion for the appointment of counsel. The
                State opposed the petition and motion. Appellant subsequently attempted
                to file a motion to voluntarily dismiss the petition without prejudice, but the
                district court clerk filed the motion in the criminal case rather than the
                habeas case. The clerk then issued a notice rejecting the motion because
                appellant was represented by counsel in the criminal case and forwarded
                the motion to his appellate attorney. No further action appears to have been
                taken on that motion. On January 27, 2022, the district court summarily
                denied the petition for a writ of habeas corpus and denied the motion to
                appoint counsel. This appeal followed.
                               Appellant argues that the court erred in failing to consider his
                motion to voluntarily dismiss the postconviction petition which has
                prevented him from meaningfully litigating his claims. Appellant correctly
                asserts that the district court clerk erred in not filing his motion to dismiss
                in the habeas case because a postconviction petition for a writ of habeas
                corpus    is    an     independent     proceeding      that    may    be    litigated

                contemporaneously with a direct appeal. See NRS 34.724(2)(a) (providing
                that a habeas corpus petition is not a substitute for and does not affect the
                remedy of direct review); NRS 34.730(3) (providing that the clerk of the
SUPREME COURT
        OF
     NEVADA
                                                          2
0) I 947A
                   district court shall file a postconviction petition as a new action, separate
                   and distinct from any original proceeding in which a conviction has been
                   had); Daniels v. State, 100 Nev. 579, 580, 688 P.2d 315, 316 (1984)
                   (recognizing that a postconviction proceeding is separate from the direct
                   appeal), abrogated on other grounds by Varwig v. State, 104 Nev. 40, 752
                   P.2d 760 (1988). The motion concerned the postconviction petition—not the
                   criminal case—thus, it should have been filed in that case.           This error

                   prevented the district court from timely entertaining appellant's request.
                   Compounding this procedural error, the district court's order denying the
                   habeas petition does not contain findings of fact and conclusions of law as
                   required by NRS 34.830(1) ("Any order that finally disposes of a petition,
                   whether or not an evidentiary hearing was held, must contain specific
                   findings of fact and conclusions of law supporting the decision of the court.").
                                Further, based on our review of the record, we conclude that the
                   district court abused its discretion in denying the petition without
                   appointing    postconviction   counsel.    NRS    34.750   provides     for   the

                   discretionary appointment of postconviction counsel and sets forth the
                   following factors which the court may consider in deciding whether to
                   appoint counsel: the petitioner's indigency, the severity of the consequences
                   to the petitioner, the difficulty of the issues presented, whether the
                   petitioner is unable to comprehend the proceedings, and whether counsel is
                   necessary to proceed with discovery. The decision to appoint counsel is not
                   necessarily dependent upon whether a petitioner raises issues in a petition
                   which, if true, would entitle the petitioner to relief. Renteria-Novoa v. State,
                   133 Nev. 75, 77, 391 P.3d 760, 762 (2017).
                                Appellant was represented by appointed counsel at trial and on

                   appeal, and he moved for the appointment of counsel for the postconviction
                   proceedings. Appellant is serving a significant sentence, and his conviction
SUPREME COURT
      OF
    NEVADA
                                                          3
(0) 1947A 040^1,
                      arose from a jury trial with potentially complex legal issues. Appellant's
                      petition also contained claims requiring the development of facts outside
                      the record, including an allegation that trial counsel failed to interview an
                      alibi witness and pursue an alibi defense.         The failure to appoint
                      postconviction counsel in this case prevented a meaningful litigation of the
                      petition. Thus, we reverse the district court's order denying appellant's
                      petition and remand this matter for the appointment of counsel to assist
                      appellant in the postconviction proceedings.3
                                    It is so ORDERED.4



                                               •


                                                   arraguirre


                                                                                             Sr.J.




                      cc:   Hon. Joseph Hardy, Jr., District Judge
                            Jason Jerome Bolen
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk



                            3 Inlight of this court's recent decision resolving appellant's direct
                      appeal, and to avoid further confusion, the district court is not required to
                      take any action on the request to voluntarily dismiss the petition at this
                      time. Rather, the district court should allow postconviction counsel an
                      opportunity to supplement the pro se petition already filed in the district
                      court. NRS 34.750(3).

                            4 The  Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT
                      decision of this matter under a general order of assignment.
        OF
     NEVADA
                                                                4
(0) 1947A    <4610.